IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


ERIN RUBIN, A/K/A ERIN RUBIN          : No. 347 WAL 2014
OCHOA,                                :
                                      :
                     Respondent       : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
MICHAEL RAMON OCHOA,                  :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.